                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


RICHARD HANSON,                                       )
                                                      )
Plaintiff,                                            )
                                                      )
v.                                                    )            Case No. 3:18-cv-00524
                                                      )            Judge Aleta A. Trauger
JOHN MCBRIDE and JAM                                  )
PRODUCTIONS d/b/a BLACKBIRD                           )
STUDIOS,                                              )
                                                      )
Defendants.                                           )

                                  MEMORANDUM AND ORDER

        The parties have filed Trial Briefs on the issue of whether punitive damages are available

for a retaliation claim under the Fair Labor Standards Act (“FLSA”). 1 (Docket Nos. 68 & 69.) As

both Hanson and the defendants acknowledge, “[t]here is a split of authority among the circuits

as to whether punitive damages are available” for an FLSA retaliation claim, and the Sixth

Circuit has not resolved the issue. Williams v. King Bee Delivery, LLC, 199 F. Supp. 3d 1175,

1187 (E.D. Ky. 2016); see also Weckbacher v. Mem’l Health Sys. Marietta Mem’l Hosp., No.

2:16-CV-01187, 2019 WL 5725048, at *2 (S.D. Ohio Nov. 5, 2019) (observing that issue is

unresolved in the Sixth Circuit and allowing plaintiff to seek punitive damages); Felder v.


1
  The defendants also argued earlier that Hanson failed to request punitive damages with sufficient
specificity in his Complaint. At the pretrial conference, the court ruled that Hanson was not barred from
seeking punitive damages (if the FLSA allows them) because Fed. R. Civ. P. 54(c) permits the court to
“grant the relief to which each party is entitled, even if the party has not demanded that relief in its
pleadings,” unless the relief sought is a form of special damages under Fed. R. Civ. P. 9(g).”[S]pecial
damages are those that, although resulting from the commission of the wrong, are unusual for the claim in
question and not normally associated with the claim.” 2 Moore’s Federal Practice–Civil § 9.08 (2019).
“Most courts do not treat punitive damages as special damages under Rule 9(g).” Wright & Miller, 5A
Fed. Prac. & Proc. Civ. § 1310 (4th ed.); see Figgins v. Advance Am. Cash Advance Centers of Mich.,
Inc., 482 F. Supp. 2d 861, 869 (E.D. Mich. 2007) (noting that, although the Sixth Circuit had not directly
addressed the issue, “[p]unitive damages . . . are not thought to fall into the category of ‘special damages’
as a general rule”).
Charles H. Hill Contractors, Inc., No. 12-2102-DKV, 2013 WL 12033162, at *3 (W.D. Tenn.

Oct. 24, 2013) (same). Although the FLSA does not expressly mention punitive damages, it does

allow for “such legal or equitable relief as may be appropriate to effectuate the purposes of” the

Act’s anti-retaliation provision, 29 U.S.C. § 216(b), which, as a purely linguistic matter, is

capable of encompassing punitive damages, if those damages are “appropriate,” as the term is

used in the statute. The determinative question, therefore, is whether the ordinary tools of

statutory interpretation support the conclusion that punitive damages are one of the “appropriate”

forms of “legal or equitable relief” covered by 29 U.S.C. § 216(b).

       In Snapp v. Unlimited Concepts, Inc., 208 F.3d 928 (11th Cir. 2000), the Eleventh Circuit

concluded that punitive damages were not available because “the evident purpose of section

216(b) is compensation.” Id. at 934. In support of that conclusion, it cited the other types of

damages ordinarily available to an FLSA retaliation plaintiff—unpaid compensation,

reinstatement, promotion, and liquidated damages—which it categorized as compensatory.

Because all of the other types of available damages were compensatory, the court reasoned, then

only compensatory damages were appropriate. Id. The court finds this aspect of the Eleventh

Circuit’s reasoning unpersuasive. There is nothing remarkable about punitive damages being the

only non-compensatory damages available for a cause of action. If anything, the availability of

other non-compensatory damages might make the argument for allowing punitive damages more

questionable—such as where statutory treble damages are argued to foreclose punitive damages

as duplicative. See, e.g., Glover v. Gen. Motors Corp., 959 F. Supp. 332, 334 (W.D. Va. 1997)

(“To allow both treble damages and common law punitive damages would grant a duplicative

remedy, a result which Congress certainly did not intend.”). The fact that the other types of




                                                2
damages available are compensatory, therefore, does not weigh against the availability of

punitive damages where appropriate.

       The Eleventh Circuit also reasoned that Congress’s decision to include a separate

criminal sanction for FLSA retaliation, see 29 U.S.C. §§ 215(a)(3), 216(a), was evidence that

punitive remedies should be “limit[ed in] their application to cases in which the government can

prove [the willful violation] beyond a reasonable doubt”—in other words, that there should be no

punitive component of FLSA anti-retaliation law outside of a criminal prosecution. Snapp, 208

F.3d at 936. Again, however, the Eleventh Circuit was treating a wholly unremarkable detail as

suggesting more than it does. It is entirely ordinary for a single course of wrongful conduct to be

subject to both punitive civil damages and criminal sanctions. For example, in Tennessee, a

reckless driver who injures another may be subject to punitive damages in a civil case. See

Medlin v. Clyde Sparks Wrecker Serv., Inc., 59 F. App’x 770, 774 (6th Cir. 2003). “Reckless

driving,” however, is also a Class B misdemeanor, Tenn. Code Ann. § 55-10-205—to say

nothing of the numerous other automobile-related crimes a reckless driver may have committed.

A legislature’s decision to criminally prohibit conduct simply is not, in ordinary practice, an

indication that it intends to foreclose punitive civil damages. Indeed, even Snapp itself included a

concurrence acknowledging that this portion of the majority’s argument was flawed. See Snapp,

208 F.3d at 939–40 (Carnes, J., concurring). Moreover, to take the argument one step further, the

inclusion of criminal sanctions seems to support the conclusion that punishment—and not merely

compensation—sometimes is “appropriate          to effectuate the purposes of” the FLSA anti-

retaliation provision.

       Finally, the Eleventh Circuit noted that similar language in the Age Discrimination in

Employment Act (“ADEA”) has been construed to exclude punitive damages. Snapp, 208 F.3d at



                                                 3
938. This aspect of the Eleventh Circuit’s reasoning is perhaps the most compelling, and Hanson

does not dispute that the relevant ADEA language excludes punitive damages. (Docket No. 69 at

7 n.4.) Hanson responds, however, that the ADEA and FLSA have markedly different legislative

histories that support different interpretations.

        In that regard, the court is persuaded by the Seventh Circuit’s reasoning in Travis v. Gary

Community Mental Health Center, Inc., 921 F.2d 108 (7th Cir. 1990), in which the court held

that FLSA allows punitive damages in appropriate cases, particularly in light of its history of

amendment. The court noted first that damages available for FLSA retaliation had originally

been limited to double an employee’s lost wages, but, when Congress amended the statute in

1977, it added language specifically allowing “for such legal or equitable relief as may be

appropriate to effectuate the purposes of” the anti-retaliation provision “without limitation” to the

enumerated available remedies. Id. at 112 (quoting 29 U.S.C.A. § 216(b)) (emphasis added). The

court noted next that allowing punitive damages would be consistent with the ordinary treatment

of intentional torts. Id. 2 As the Seventh Circuit’s analysis shows, there is simply no basis in

either the language of the FLSA or the history of the Act to doubt that punitive damages are part

of the expressly broad array of legal and equitable tools granted by Congress. See also Felder,

2013 WL 12033162, at *3 (adopting reasoning of Travis and holding that punitive damages are

available); but see Williams, 199 F.Supp.3d at 1187 (adopting holding of Snapp but agreeing

with critique of concurrence). The court will not read limitations into the statute that are not

2
 Although the Sixth Circuit has not resolved the question of whether punitive damages are available for
FLSA retaliation, it cited the Seventh Circuit’s reasoning in Travis favorably and extensively in its
holding that non-monetary compensatory damages are available. See Moore v. Freeman, 355 F.3d 558,
563–64 (6th Cir. 2004). On the other hand, however, the Sixth Circuit also cited Snapp as part of the same
analysis, because both Travis and Snapp can be read to support the award of compensatory non-economic
damages. Moreover, the Sixth Circuit did include some of Snapp’s language regarding compensation
being the purpose of § 216(b). Id. at 563. The Sixth Circuit’s opinion in Moore, however, expressly
acknowledged the circuit split regarding punitive damages and did not resolve the issue. Id. at 564.


                                                    4
there. If the remedy of punitive damages is necessary to effectuate the purposes of the FLSA—

which it may be—then Hanson is entitled to those damages under the plain language of the

statute. This court, accordingly, will allow Hanson to seek punitive damages. 3

        It is so ORDERED.

                                                                 ______________________________
                                                                 ALETA A. TRAUGER
                                                                 United States District Judge




3
  Although the court does not base its ruling on judicial economy, the court notes that the uncertainty of
the underlying question means that the court must choose between allowing the jury to consider an issue
that may turn out, on appeal, to have been unnecessary or, on the other hand, preventing the jury from
considering an issue that Hanson is entitled to raise. Neither option is ideal, but holding an entire trial
without the option of punitive damages only to later have to address the issue on remand would likely tax
judicial resources more than simply allowing the jury to consider the issue and having any punitive
damages awarded struck, if necessary, on appeal.

                                                    5
